ORDER DENYING PETITION
                             FOR WRIT OF MANDAMUS OR PROHIBITION

                            This is an original petition for a writ of mandamus or
                prohibition challenging a district court order excluding expert
                extrapolation testimony and a district court order conditionally granting
                further destructive testing.
                            After this petition was filed, the district court entered an order
                on April 2, 2013, that vacated portions of the order conditionally granting
                petitioners' request to conduct further destructive testing. Specifically, in
                its April 2 order, the district court permitted petitioners to begin
                additional destructive testing and vacated the portions of its October 29,
                2013, order that severed the trial on the construction defect claims from
                the trial on the breach of contract and lien claims.'
                            The April 2 district court order, however, necessarily changes
                the issues before this court in this petition. In particular, because the
                district court has allowed for additional testing, the status of the
                admissibility of extrapolation testimony at trial is uncertain at this stage.
                In light of the tenuous status of the district court's prior ruling on the
                extrapolation testimony, it is inappropriate for this court to exercise its
                discretion to intervene by way of extraordinary writ relief, and it therefore
                appears that the only issue remaining for this court's review is the district


                       'On June 5, 2013, petitioners filed a motion for leave to file a
                clarification of the current status of the district court's October 5, 2010,
                extrapolation order addressed by the writ petition. Real parties in interest
                Perini Building Company, Inc., Pacific Coast Steel, Century Steel, Inc.,
                and Ceco Concrete Construction have filed an opposition to that motion.
                Having considered the motion, we grant it and direct the clerk of this
                court to detach the clarification from the motion and file the clarification.


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                court's imposition of costs. Indeed, when asked at oral argument whether
                the district court's order modifying the conditional order and allowing for
                additional destructive testing changes this court's review, the parties
                conceded that the district court's April order reduced this court's review in
                this petition to the costs associated with those tests. 2
                             It is within this court's sole discretion to determine if a writ
                petition will be considered. Smith v. Eighth Judicial Dist. Court, 107 Nev.
                674, 677, 818 P.2d 849, 851 (1991). With few exceptions, this court
                generally will not consider a writ petition challenging a district court's
                determination regarding the admissibility of evidence.       See Williams v.
                Eighth Judicial Dist. Court, 127 Nev. „ 262 P.3d 360, 364-65 (2001)
                (providing that this court will only consider a district court's
                determination regarding the admission of evidence in a writ petition when
                public policy is served by that consideration because the petition raises an
                important issue of law needing clarification or when the petition raises an
                issue of first impression that is of public importance); see also Valley
                Health Sys., LLC v. Eighth Judicial Dist. Court, 127 Nev. „ 252
                P.3d 676, 679 (2011) (providing that this court will typically only grant
                extraordinary relief to prevent improper discovery in two situations—when
                the district court has issued a blanket discovery order with no regard to
                relevance or when the discovery order compels disclosure of privileged
                information).


                      2 Petitionersalso assert that real parties in interest's experts have
                recently raised concerns about the structural integrity of the Harmon
                Tower, but the parties acknowledge that that issue and the district court's
                decision to vacate an earlier order regarding the demolition of the Harmon
                Tower are not before this court.


SUPREME COURT
        OF
     NEVADA                                             3
(0) 1947A


                                                                                          Wcia.tear -4g
                                                                                                  "
                                   Since the admissibility of extrapolation evidence is, at this
                     point, unclear, the only remaining issue in the writ petition for this court's
                     consideration is the imposition of costs associated with petitioners' need to
                     conduct additional destructive testing. That issue does not present an
                     issue of first impression or matter of public policy that may not be
                     challenged on appeal, and thus, our intervention by way of extraordinary
                     writ relief is not warranted. See Int'l Game Tech., Inc. v. Second Judicial
                     Dist. Court, 124 Nev. 193, 197, 179 P.3d 556, 558 (2008) (explaining that
                     an appeal is typically an adequate legal remedy precluding writ relief); see
                     also NRS 34.170; NRS 34.330. Accordingly, we
                                   ORDER the petition DENIED. 3

                                                                                                 J.
                                                                   Gibbons


                                                                                                 J.
                                                                   Hardesty


                                                                                                 J.
                                                                   Dg1 as



                                                                   Cherry



                                                                   Saitta

                           3 The Honorable Kristina Pickering, Chief Justice, and the Honorable
                     Ron D. Parraguirre, Justice, voluntarily recused themselves from
                     participation in the decision of this matter.


     SUPREME COURT
            OF
          NEVADA
                                                            4
    (0) 1947A

rev-,z2                                                                                               L.-IferaMi
                cc: Hon. Elizabeth Goff Gonzalez, District Judge
                     Glaser Weil Fink Jacobs Howard Avchen & Shapiro, LLC
                     Greenberg Traurig, LLP/Las Vegas
                     Jones Day/San Francisco
                     Robertson & Associates, LLP
                     Lee, Hernandez, Landrum, Garofalo & Blake, APC
                     Michael E. Kostrinsky
                     Hutchison & Steffen, LLC
                     Koeller Nebeker Carlson & Haluck, LLP/Las Vegas
                     Wilson, Elser, Moskowitz, Edelman & Dicker, LLP/Las Vegas
                     Meyers McConnell
                     McDonald Carano Wilson LLP/Las Vegas
                     Procopio, Cory, Hargreaves & Savitch, LLP
                      Gordon & Rees, LLP
                     Martin & Allison, Ltd.
                      Ryan Mercaldo, LLP
                      Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  5
(0) 1947A